Citation Nr: 0819038	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-34 835 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected residuals of an injury of the left knee, 
status post arthrostomy with history of atrophy and weakness.  

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected degenerative changes of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1979 to April 
1982.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which increased the disability rating 
assigned for the veteran's residuals of a left knee injury 
from 10 percent to 20 percent and denied an increased rating 
for degenerative changes of the left knee.  During the course 
of this appeal, the veteran became a resident of Illinois and 
her claim was transferred to the Chicago RO.  

The record reflects that the veteran requested a hearing 
before a traveling member of the Board in her September 2004 
VA Form 9 and the RO subsequently notified the veteran of her 
scheduled hearing on March 5, 2008.  However, it is noted 
that the veteran failed to report for the scheduled hearing 
and has offered no explanation for her absence or requested 
to reschedule the hearing.  Accordingly, the veteran's 
hearing request is considered withdrawn.  

In April 2008, the Board received additional statement from 
the veteran pertinent to the issues on appeal.  The veteran 
also submitted additional evidence pertaining to a separate 
issue at that time.  The Board refers such evidence to the RO 
for its consideration and appropriate action.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  Throughout the time relevant to the current appeal 
period, the competent medical evidence of record shows that 
the veteran's service-connected left knee is not manifested 
by impairment of the tibia and fibula or ankylosis.  In 
addition, the medical evidence shows that the veteran's left 
knee is not productive of limitation of left leg flexion to 
30 degrees or less or limitation of left knee extension to 15 
degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for 
the veteran's residuals of an injury of the left knee, status 
post arthrostomy with history of atrophy and weakness have 
not been met or approximated for the entire appeal period.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic 
Code 5257 (2007).  

2.  The criteria for an evaluation higher than 10 percent for 
the veteran's degenerative changes of the left knee have not 
been met or approximated for the entire appeal period.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic 
Code 5010-5260 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b) (2007) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. Apr. 5, 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, remand and subsequent RO actions 
may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in April 2003, the RO generally 
advised the veteran of what the evidence must show to 
establish entitlement to an increased evaluation for her left 
knee to include the type of information and evidence VA 
needed in support of her claim.  The RO also asked the 
veteran to send the information describing the additional 
evidence or the evidence itself to the RO within 30 days of 
the letter.  The RO further advised the veteran that VA may 
be able to pay her from the date her claim was received if 
the requested information and evidence was received within 
one year from the date of the letter and VA decided that she 
was entitled to benefits.  Moreover, the RO advised the 
veteran of what evidence VA would obtain or make reasonable 
efforts to obtain as part of its statutory duty to assist the 
veteran with respect to her claims.  Follow-up VCAA notice 
letters were later sent to the veteran in June 2005 and March 
2006.      

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the present case, the Board notes that the first, third, 
and fourth notice elements were satisfied by virtue of April 
2003, June 2005, and March 2006 correspondence.  
Cumulatively, the letters informed the veteran of the 
necessity of providing on her own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
her claimed disability and the effect that worsening has on 
the veteran's employment and, generally, her daily life and 
included examples of pertinent medical and lay evidence that 
the veteran may submit (or ask VA to obtain) relevant to 
establishing entitlement to increased compensation.  In that 
regard, the Board particularly notes that the RO specifically 
advised the veteran in the March 2006 letter that VA 
considered evidence of the impact of her claimed disability 
and its symptoms on her employment in determining the 
disability rating and specifically asked the veteran to 
provide evidence such as statements from employers as to job 
performance, lost time, or other information regarding how 
her claimed disability affects her ability to work.  The RO 
also asked the veteran to submit statements discussing her 
disability symptoms from people who have witnessed how they 
affect her in the March 2006 letter.  The requested 
information and evidence would elicit the evidence necessary 
to ascertain the effect of the veteran's claimed disability 
on her employment and daily life and evidence relevant to 
such effect is of record, as noted below.

The Board additionally notes that the third notice element 
was satisfied by virtue of the March 2006 notice letter.  
Indeed, the RO explained that VA will assign a rating from 0 
to 100 percent depending on the disability involved using a 
schedule for evaluating disabilities that is published as 
title 38 Code of Federal Regulations, Part 4.  The RO also 
explained that VA considers the nature and symptoms of the 
condition, the severity and duration of its symptoms, and the 
impact of the condition and symptoms on employment in 
determining the disability rating.   

Any defect with respect to the timing of notice with respect 
to these Vazquez notice elements has been cured as issuance 
of proper notice was followed by readjudication of the claims 
in December 2006.

However, the Board recognizes that the veteran has not been 
provided with notice of the second element with respect to 
her claims.  Indeed, the veteran was not provided with notice 
of the criteria in any of the aforementioned VCAA notice 
letters and the Diagnostic Codes under which the veteran is 
rated (Diagnostic Codes 5010 and 5257) contain specific 
criteria necessary for entitlement to a higher disability 
rating that may not be satisfied by the veteran simply 
demonstrating a noticeable worsening or increase in severity 
of the left knee disabilities and the effect that worsening 
has on her employment and daily life.  Nonetheless, such 
notice defect is harmless error in this case.  The veteran 
was provided with the relevant schedular criteria in the 
April 2004 Statement of the Case (SOC) and the RO explained 
what the evidence needed to show to establish entitlement to 
an increased rating in the reasons and bases portion of the 
SOC.  The veteran subsequently submitted additional 
information and evidence in support of her claims.  The 
veteran also has been represented by a national veterans' 
service organization throughout the course of this appeal 
that is well informed of the laws and regulations pertaining 
to the veteran's increased rating claims.  Thus, the veteran 
can reasonably be expected to have knowledge of the criteria 
necessary to establish an increased disability rating for her 
left knee disabilities.  In addition, all relevant evidence 
has been obtained with respect to the claims as VA afforded 
the veteran with medical examinations in May 2003 and July 
2006 in order to obtain the necessary test results that must 
be considered in evaluating her claims for an increased 
rating under the relevant schedular criteria.  Relevant VA 
treatment records are also associated with the claims folder 
and have been considered by VA.  Moreover, the record 
reflects that the veteran has had a meaningful opportunity to 
participate in the adjudication of her claims such that the 
essential fairness of the adjudication was not affected by 
any lack of notice with respect to the second Vazquez 
element.      

The Board further notes that the RO provided the veteran with 
a copy of the May 2003 and September 2003 rating decisions, 
the April 2004 Statement of the Case (SOC), and the August 
2005 and December 2006 Supplemental Statements of the Case 
(SSOCs), which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with medical examinations in May 2003 and July 2006.  
The RO also obtained (or the veteran otherwise submitted) VA 
treatment records identified as relevant to the veteran's 
claims for an increased rating.  Furthermore, an undated lay 
statement as well as several written statements from the 
veteran describing her observable left knee symptoms and 
their effect on her employability and daily life are of 
record.  

The Board notes that the veteran through her representative 
requested that the veteran be afforded with another medical 
examination in the May 2008 Informal Hearing Presentation 
reasoning that the most recent examination of the veteran's 
left knee and the most recent treatment records pertaining to 
the left knee were approximately 5 years old.  He also noted 
that the veteran indicated in the September 2004 VA Form 9 
that her disabilities had worsened, which warranted another 
medical examination.  However, it appears that the 
representative overlooked much of the evidence contained in 
the claims folder.  As stated above, the veteran underwent a 
medical examination in July 2006 and VA treatment records 
dated since the veteran's September 2004 statement are 
associated with the claims folder.  Upon review of the 
evidence, the Board finds that it is adequate for rating 
purposes.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

Legal Criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2007).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The veteran's service-connected left knee disability is 
assigned a combined disability rating of 30 percent.  The 
Board notes that the veteran is in receipt of a 20 percent 
disability rating for residuals of an injury of the left 
knee, status post arthrostomy with history of atrophy and 
weakness under Diagnostic Code 5257 (other impairment of the 
knee) as well as a separate 10 percent disability rating for 
degenerative changes of the left knee under Diagnostic Code 
5010 (arthritis, due to trauma substantiated by X-ray 
findings).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.  

Under Diagnostic Code 5257, the veteran's left knee 
disability must more closely approximate severe impairment of 
the left knee in order to receive the next higher disability 
rating of 30 percent.  Nevertheless, a review of the medical 
evidence reveals no such disability picture.  The May 2003 VA 
medical examiner noted that the veteran demonstrated mild to 
moderate instability of the knee medially and laterally as 
well as anteriorly and posteriorly; the examiner did not 
indicate a severe level of impairment.  Similarly, the July 
2006 VA medical examiner noted that the veteran showed "a 
little bit" of laxity with varus stress and a noted valgus 
deformity during physical examination of the left knee; 
however, the veteran had negative Lachman's and McMurray's 
tests on examination and the examiner specifically wrote in 
the impression portion of the examination report that the 
veteran did not appear to be severely compromised by her left 
knee disability.  It is further observed that the veteran's 
VA treatment records relevant to the appeal period contain no 
findings to indicate a severe level of impairment of the left 
knee as contemplated by the schedular criteria under 
Diagnostic Code 5257.  Thus, it is clear that the medical 
evidence does not show a severe impairment of the left knee 
to warrant the assignment of a disability rating higher than 
the current 20 percent under Diagnostic Code 5257.  

In addition, the Board notes that there is no medical 
evidence of malunion or nonunion of the tibia and fibula or 
ankylosis associated with the service-connected left knee 
that would support the assignment of higher evaluations under 
the criteria set forth in Diagnostic Codes 5256 or 5262.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2007).  

Furthermore, the maximum disability rating under both 
Diagnostic Code 5263 for genu recurvatum and Diagnostic Code 
5259 for removal of symptomatic, semilunar cartilage is 10 
percent and, consequently, a higher disability rating is not 
available under either of those diagnostic codes.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5259, 5263 (2007).  Similarly, the 
maximum disability rating under Diagnostic Code 5258 is 20 
percent.  Thus, a higher disability rating for semilunar, 
dislocated cartilage with frequent episodes of "locking," 
pain and effusion into the joint is also unavailable.   

In regard to the veteran's separate evaluation for 
degenerative changes of the left knee, the Board notes that 
the currently assigned 10 percent evaluation contemplates 
arthritis substantiated by x-ray findings with painful knee 
motion that is not shown to be limited to a compensable 
degree under the schedular criteria.  The veteran's 
limitation of left knee motion is not contemplated in the 20 
percent rating assigned under Diagnostic Code 5257.  
VAOPGCPREC 23-97.

In order for the veteran to receive a higher evaluation due 
to limitation of left knee motion under Diagnostic Codes 5260 
and 5261, she must demonstrate left knee extension limited to 
15 degrees or more and/or flexion limited to 30 degrees or 
less.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
While there are general references to the veteran's decreased 
range of motion for her left knee contained in the record to 
include VA examination reports and treatment records, there 
are no objective range of motion findings relevant to the 
appeal period to show a degree of limitation that more 
closely approximates the schedular criteria for a higher 
evaluation.  Indeed, the May 2003 VA examination report 
reveals a range of motion from 0 to 90 degrees (with pain at 
90 degrees) and the July 2006 VA medical examination report 
shows a range of motion from 0 to 110 degrees actively and 
120 degrees passively (with pain at the end point of 120).  
The veteran's VA treatment records also include no range of 
motion findings showing limitation of left knee motion to the 
degree necessary for a higher evaluation.  Thus, the medical 
evidence does not show that the veteran is entitled to an 
increased evaluation for limitation of left knee motion under 
either Diagnostic Code 5260 or 5261.  

The Board acknowledges that the veteran has repeatedly 
complained of pain, swelling, giving way, and fatigability 
associated with her left knee disability.  It is additionally 
observed that the veteran has objectively demonstrated pain 
and swelling during range of motion at May 2003 and July 2006 
VA examinations and the May 2003 VA examiner even 
acknowledged that the veteran would essentially be rendered 
unable to ambulate secondary to swelling, pain and increased 
fatigability during an acute exacerbation of her left knee.  
Nevertheless, there are no objective medical findings that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
resulted in the veteran's left knee being limited in flexion 
or extension to the extent required for an increased rating 
at any time relevant to the current appeal period.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2007).  Indeed, the VA examiners considered such factors at 
the May 2003 and July 2006 medical examinations and the 
veteran was still able to flex from 90 to 120 and extend to 0 
with pain at those examinations.  Also, the May 2003 VA 
examiner specifically noted that quantifying the degree of 
additional disability during an acute exacerbation on the day 
of the examination could not be done with any medical 
certainty.  Furthermore, the veteran's painful motion with 
her arthritis has already been considered in the current 10 
percent evaluation.  Thus, Deluca factors have already been 
contemplated in the currently assigned 10 percent disability 
evaluation and a higher evaluation is not warranted.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of higher schedular evaluations for the veteran's service-
connected left knee disabilities for the entire appeal 
period.   

While the veteran has reported her left knee disabilities 
adversely affect her employability, such has been 
contemplated in the currently assigned schedular evaluations.  
The evidence does not reflect that her left knee disabilities 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected residuals of an injury of the left knee, 
status post arthrostomy with history of atrophy and weakness 
is denied for the entire appeal period.  

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected degenerative changes of the left knee is 
denied for the entire appeal period.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


